DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (U.S. PG Pub. 2017/0016430) in view of Mukherjee (U.S. PG Pub. 2017/0208081).


As to claims 1, 8, and 15, Swaminathan teaches a computer-implemented method for detecting anomalies based on time-series sensor data, the method being executed by one or more processors and comprising: receiving, by the one or more processors, a time-series of data values associated with a plurality of sensors, each sensor generating at least a portion of the time-series of a respective data value; providing, by the one or more processors, a plurality of auto-regression models, each auto-regression model being provided based on a respective first sub-set of the time- series of data values used as input[0014, 0022], and a respective second sub-set of the time-series of data values used as training data during a training process[0014];receiving, by the one or more processors, respective data values associated with a time from and generated by each of the plurality of sensors[0005, 0021]; determining, by the one or more processors, respective predicted values for each of the auto-regression models[0033].

Swaminathan teaches most of the claimed invention, but fails to specifically teach that the system is used for outlier detection.  However, this is an obvious variation as taught by Mukherjee.

 Mukherjee teaches selectively indicating, by the one or more processors, that an anomaly is present in the system based on respective predicted values for each of the auto-regression models, and the respective data values associated with a time[0072].  Mukherjee teaches using an autoregression model (similar to the plurality of models from Swaminath) to determine outliers and produces an alert.

As to claims 2, 9, and 16, Swaminathan, wherein each auto-regression model is provided by processing the respective first sub-set of the time-series of data values used as input, and a respective second sub-set of the time-series of data values used as training data through a neural network during the training process[0014].  

As to claims 5, 12, and 19, Swaminathan teaches  wherein data values of the time-series data are provided from input data that is pre-processed, and normalized (element 74).  

As to claims 6, 13 and 20, Mukherjee teaches wherein selectively indicating that an anomaly is present in the system comprises: determining a final anomaly score based on respective predicted values for each of the auto-regression models, and the respective data values associated with a time; and indicating that an anomaly is present in response to determining that the final anomaly score exceeds a threshold anomaly score[0072].  

As to claims 7 and 14, wherein the final anomaly score is determined based on anomaly scores determined for each of the auto-regression models[0074].

Claim(s) 3-4, 10-11, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (U.S. PG Pub. 2017/0016430) in view of Mukherjee (U.S. PG Pub. 2017/0208081) in view of Dower (U.S. PG pub. 2020/0203017).

Swaminathan in view of Mukherjee teaches most of the claimed invention, but fails to teach the limitations of claims 3-4, 10-11, 17-18.  However, these are obvious variations as disclosed by Dower as follows:

As to claims 3, 10 and 17 Dower teaches wherein the neural network comprises one of a long short- term memory (LSTM), recurrent neural network (RNN), and a gated recurrent unit (GRU) RNN[0146].  

As to claims 4, 11 and 18 Dower teaches wherein a size of the time-series data used to train each of the plurality of auto-regression models is determined based on a size of the neural network[0118].20 Attorney Docket No. 22135-1248001 / 180203US01  


It would have been obvious to one having ordinary skill in the art prior to the effective filing date  to modify Swaminathan in view of Mukherjee with Dower since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the training model of Swaminathan is a RNN and the training data is based its size.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elbsat teaches forecasting time series values based on sensor values.
Lee teaches monitoring sensor values and prediction to determine a confidence value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119